 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MARK AUSSIEKER,                                     No. 2:18-cv-03234-JAM-AC
12                        Plaintiff,
13            v.                                          ORDER
14    M&S GREEN-POWER ENERGY, INC.,
      et al.,
15
                          Defendants.
16

17

18          The court is in receipt of plaintiff’s motion to participate in electronic filing pursuant to

19   Local Rule 133(b)(3). ECF No. 4. The court has reviewed the filing and, upon finding good

20   cause, GRANTS plaintiff’s motion. The Clerk of Court is hereby ordered to make the necessary

21   arrangements to allow plaintiff to participate in electronic filing for this case.

22          IT IS SO ORDERED.

23   DATED: January 15, 2019

24

25

26

27

28
